DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This Office action is in response to the amendment filed August 23, 2022. Claims 1, 3, 6, 7, 9, and 10 are amended. Claims 2 and 8 are canceled. Claims 16-27 are new. Claims 1, 3-7, 9, 10, and 16-27 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6, 7, 9, 10, 20-23, 26, and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smiley et al. (“Smiley” US 20090030425).
Regarding claims 6, 9, 10, and 20-23, Smiley discloses a method of delivering a fluid-driving intraocular lens, comprising:
(claim 6) coupling a cartridge (604) housing the fluid-driven intraocular lens (602) to a delivery device (608), wherein the cartridge comprises an optic portion receiving area, a leading haptic receiving area, and a trailing haptic receiving area (see Fig. 20B, wherein the corresponding areas to the optic 603 and haptic parts 605 + 607 of the IOL 602 are the optic and haptic receiving areas); and
activating a first actuator (606) to cause a leading haptic of the fluid-driven intraocular lens to move form the leading haptic receiving area and to advance the fluid-driven intraocular lens distally out of the cartridge, wherein the leading haptic is in fluid communication with an optic portion of the fluid-driven intraocular lens);
(claim 9) wherein activating the first actuator further causes a trailing haptic of the fluid-driven intraocular lens to move from the trailing haptic receiving area ([0091] discloses the IOL 602 being moved into the delivery device 608 by the distal movement of the actuator 606, which inherently includes moving of the trailing haptic 607 from the trailing haptic receiving area in the cartridge 604);
(claim 10) wherein activating the first actuator further causes a trailing haptic of the fluid-driven intraocular lens to be deformed to a straightened configuration as the trailing haptic moves from the trailing haptic receiving area (see Fig. 20B, wherein the trailing haptic 607 will elongate and straighten to fit through the narrowed lumen of the delivery device 608);
(claim 20) wherein the fluid-driven intraocular lens is advanced distally out of the cartridge into a nozzle of the delivery device ([0091]; see Fig. 20B wherein the delivery device 608 comprises a nozzle);
(claim 21) further comprises activating a second actuator to cause the fluid-driven intraocular lens to advance out of the nozzle ([0093] discloses a syringe being used to direct fluid through the delivery device 608 to eject the IOL 602);
(claim 22) wherein the second actuator is a plunger ([0093] describes the second actuator as a syringe, and a syringe is commonly understood to include a plunger that moves through a syringe body to displace fluid distally); and
(claim 23) wherein a terminal end of the leading haptic points away from the optic portion of the fluid-driven intraocular lens when the fluid-driven intraocular lens is moved out of the cartridge (see Fig. 20B).
Regarding claims 7, 26, and 27, Smiley discloses a method of delivering an intraocular lens, comprising:
(claim 7) coupling a cartridge (604) housing the intraocular lens to a delivery device (608), wherein the cartridge comprises an optic portion receiving area, a leading haptic receiving area, and a trialing haptic receiving area (see Fig. 20B, wherein the corresponding areas to the optic 603 and haptic parts 605 + 607 of the IOL 602 are the optic and haptic receiving areas);
activating a first actuator to cause a leading haptic of the intraocular lens to move from the leading haptic receiving area and to advance the intraocular lens distally out of the cartridge into a nozzle, wherein advancing the intraocular lens distally comprises advancing a fluid through the cartridge in response to activating the first actuator, and wherein advancing the fluid through the cartdige causes a trailing haptic of the intraocular lens to be deformed ([0091] discloses the IOL 602 being moved into the delivery device 608 by the distal movement of the actuator 606, which inherently includes deforming of the trailing haptic 607 as it moves into the narrower nozzle of the delivery device 608);
(claim 26) wherein the trailing haptic of the intraocular lens is deformed to a straightened configuration as the trialing haptic moves from the trailing haptic receiving area (see Fig. 20B, wherein the trailing haptic 607 will elongate and straighten to fit through the narrowed lumen of the delivery device 608); and
(claim 27) further comprising activating a second actuator to cause the intraocular lens to advance out of the nozzle ([0093] discloses a syringe being used to direct fluid through the delivery device 608 to eject the IOL 602).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smiley in view of Pynson (US 20070150055).
	Regarding claims 1, 4, 5, 16, and 17 Smiley discloses a method of delivering an intraocular lens, comprising:
	(claim 1) providing a cartridge (604) comprising an optic portion receiving area, a leading haptic receiving area, and a trailing haptic receiving area, wherein the intraocular lens is housed within the cartridge (see Fig. 20B, wherein the corresponding areas to the optic 603 and haptic parts 605 + 607 of the IOL 602 are the optic and haptic receiving areas);
	coupling the cartridge to a delivery device (608) (see Fig. 20B);
	activating a first actuator (606) to cause a leading haptic of the intraocular lens to move from the leading haptic receiving area and to cause a trialing haptic of the intraocular lens to move from the trailing haptic receiving area, wherein activating the first actuator also causes the intraocular lens to move out of the cartridge ([0091] discloses the IOL 602 being moved into the delivery device 608 by the distal movement of the actuator 606, which inherently includes moving of the leading haptic 605 and trailing haptic 607 from the corresponding receiving areas in the cartridge 604); and
	activating a second actuator to cause the intraocular lens to advance out of the delivery device ([0093] discloses a syringe being used to direct fluid through the delivery device 608 to eject the IOL 602);
	(claim 4) wherein the trialing haptic receiving area of the cartridge extends laterally away from an axis passing through the optic portion receiving area (see Fig. 20B);
	(claim 5) wherein when the trailing haptic of the intraocular lens is positioned in the trailing haptic receiving area, a segment of the trailing haptic curves circumferentially around the optic portion of the intraocular lens (see Fig. 20B);
	(claim 16) wherein a terminal end of the leading haptic points away from an optic portion of the intraocular lens when the intraocular lens is moved out of the cartridge into a nozzle (see Fig. 20B, wherein the delivery device 608 comprises a nozzle);
	(claim 17) wherein activating the first actuator further causes the trailing haptic of the intraocular lens to be deformed to a straightened configuration as the trailing haptic moves from the trailing haptic receiving area (see Fig. 20B, wherein the trailing haptic 607 will elongate and straighten to fit through the narrowed lumen of the delivery device 608);
but Smiley fails to disclose (claim 1) wherein the delivery device comprises a port for receiving the cartridge. Smiley discloses the delivery device 608 being received in a port at the distal end of the cartridge 604.
However, Pynson discloses a similar syringe-based cartridge 100 wherein the delivery device portion 175 includes a port on the proximal end for receiving the distal end of the cartridge 100.
It would have been a mere reversal of parts from the delivery device comprising a port for receiving the cartridge to the cartridge comprising a port for receiving the delivery device since both configurations result in the IOL being displace from the cartridge and into the delivery device. See MPEP 2144.04(VI)(A).
	Regarding claim 18, Smiley in view of Pynson discloses the method of claim 16, but fails to disclose wherein activating the first actuator further comprises first retracting the first actuator and then advancing the first actuator in a direction of the nozzle.
	However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention that the first actuator must begin from a retracted or proximal position prior to advancing distally. The first actuator must either be assembled and handled in such a manner that the plunger never advances beyond the proximal position prior to distal advancement, or the first actuator must be retracted to the proximal position from a more distal position prior to distal advancement. It is commonly known in the art to retract a plunger in a syringe system prior to advancing the plunger in order to create the necessary space for the syringe to function as desired. Thus, it would have been obvious to one having ordinary skill in the art to retract the plunger prior to advancement in order to have the space to create the necessary positive pressure.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smiley in view of Pynson as applied to claim 18 above, and further in view of Bogaert et al. (“Bogaert” US 20090292293).
	Regarding claim 19, Smiley in view of Pynson discloses the method of claim 18, but not where advancing the first actuator further comprises advancing the first actuator using a trigger.
	However, Bogaert discloses a similar syringe IOL injector (120) wherein the actuator (126) can be replaced by “a trigger-like actuator” ([0068]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to substitute a trigger to actuate the first actuator instead of a traditionally plunger-like actuator for a syringe IOL injector since Bogaert discloses the actuators as being equivalents for achieving the function of advancing the piston in a syringe (Bogaert, [0068]).
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smiley as applied to claim 7 above, and further in view of Kudo et al. (“Kudo” US 20110288557).
	Regarding claims 24 and 25, Smiley discloses the method of claim 7, (claim 25) wherein a terminal end of the leading haptic points away from an optic portion of the intraocular lens when the intraocular lens is moved out of the cartridge into the nozzle (see Fig. 20B), but Smiley fails to disclose (claim 24) wherein the nozzle is tapered.
	However, Kudo discloses an IOL delivery device wherein the nozzle (10) is tapered (see Fig. 1).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the tapered nozzle as taught by Kudo with the IOL delivery device and method taught by Smiley because the tapered nozzle allows for the insertion of the nozzle into an incision (Kudo, [0049]). The motivation for the modification would have been to make insertion through an incision easier.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest, removing the cartridge from the delivery device after advancing the IOL out of the delivery device. Smiley discloses the cartridge 604 being separated from the delivery device 608 prior to the IOL being advanced out of the delivery device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771